DETAILED ACTION
The communication dated 12/11/2020 has been entered and fully considered. 
Claims 8 and 14 have been amended. Claims 1-15 are pending. Claims 1-7 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the claim objections set forth in the Non-Final Office Action of 9/15/2020. The claim objection has therefore been withdrawn.
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
The Applicant argues that KULINSKY does not teach “the material powder is layered in a pattern and the pattern is the first direction of the first axis, the first direction of the second axis, the second direction of the first axis, and the second direction of the second axis”. The Applicant further argues that KULINSKY is silent regarding this feature.
The Examiner agrees with applicant that KULINSKY does not explicitly teach this feature. However, KULINSKY teaches the system (600) includes two movable feed bins and rotating round chamber (105) and there may be any number of feed bins interfaced to provide material to the build chamber (105) [0049]. One example embodiment shown in Figure 6 of KULINSKY depicts a rotating build chamber (105) combined with a first feed bin (115) and a second feed bin (230) configured to rotate about the build chamber (105) similar to Fig. 4 of KULINSKY. The feed bins, in whatever number or disposition about the build chamber (105), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulinsky et al. (U.S. PGPUB 2016/0354840), hereinafter KULINSKY, in view of IBE (U.S. PGPUB 2017/0189960).
Regarding claim 8, KULINSKY teaches: A powder layered modeling apparatus capable of modeling a three-dimensional object (KULINSKY teaches a laser sintering system and layering material to form a three-dimensional part [Abstract; 0004; 0006; 0025; Fig. 1) using a material powder containing at least a crystalline resin and filler particles (It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ 2d 1647. In the alternative, , wherein the filler particles has a shape having a longitudinal direction (It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). In the alternative, KULINSKY teaches carbon fibers [0069], which fibers can have a shape having a longitudinal direction. KULINSKY also teaches the material can be carbon nano-tubes [0026], which tubes have a shape having a longitudinal direction), the powder layered modeling apparatus includes a modeling unit which partitions a modeling space for laying a material powder layer by the material powder to mold the three-dimensional object (KULINSKY teaches a system that includes a build chamber (105) where a part (110) may be built [Figs. 1-4; 0030]), a first powder supply unit which is capable of accumulating the material powder and moving the material powder to an upper part (KULINSKY teaches a feed bin (115) that supplies the matrix material (120) for building the part [Figs. 1-4; 0030]. The matrix material is pushed up by the feed piston (135) in the feed bin (115) [0030]), a first powder laying unit (KULINSKY teaches a leveling roller (130) [0039]) which is capable of laying the material powder layer in the modeling space by moving the material powder moved to the upper part of the first powder supply unit on a plane including a surface which becomes an upper surface of the material powder layer along a first axis with respect to the modeling space (KULINSKY teaches the system may include a leveling roller (130) having a first orientation and the roller is configured to roll over a first bin and the matrix material is pushed up by the feed piston (135) to be moved by the leveling roller (130) to the build chamber (150) [0030-0032]. When the leveling roller is moved to the build chamber, the first orientation is the first axis [0030-0032]), a second powder supply unit which accumulates the material powder and moves the material powder to an upper part (KULINSKY teaches a system (200) that includes rollers with different orientations and a second feed bin (230) [0039; Fig. 2]. A build piston at the bottom of each of the feed bins may push up on the floor of the bin to supply the feed including the first phase and/or second phase material (122) [0040]), a second powder laying unit which is capable of laying the material powder layer in the modeling space by moving the material powder on the plane along a second axis not parallel to the first axis with respect to the modeling space (KULINSKY teaches a second roller (220) may roll over the second feed bin (230) which may also include a matrix material (120) and/or a second phase material (122) and the second leveling roller (220) may then roll over the second feed bin (230) and thus apply its layer on the sintered part located at the build platform [0041]. KULINSKY shows the roller (220) may move the material in a second axis not parallel to the first axis with respect to the build chamber [Fig. 2]), and an energy supply unit which supplies energy for melting or sintering the material powder to a part constituting a cross-sectional layer to be molded of the three-dimensional object of the material powder layer laid in the modeling space (KULINSKY teaches a laser system (125) to sinter the material in the build chamber to form the part [0030; Fig. 1]. KULINSKY teaches different materials can be used or mixed and the pistons may be programmed to vary the percentage of powder being pushed onto the surface to be melted into a composite in order to create a graded composites [0061-0064; 0066]), wherein the first powder laying unit moves the material powder along a first direction of the first axis and a second direction of the first axis (KULINSKY teaches the levelling roller moves the material over a first feed bin and then an actuator operatively connected to the leveling roller moves the leveling roller to return to a position over the first feed bin in a second direction [0007; 0032]), wherein the second powder laying unit moves the material powder along a first direction of the second axis and a second direction of the second axis (KULINSKY teaches a second leveling roller configured to roll over a second feed bin and the second leveling roller may have a second orientation (which Examiner is interpreting as axis) different than the first orientation [0008; 0041]. KULINSKY teaches the second leveling roller moves over the second bin [0041] and the second leveling roller would inherently move back to the original position in the second bin.), and wherein the material powder is layered in a pattern and the pattern is the first direction of the first axis, the first direction of the second axis, the second direction of the first axis and the second direction of the second axis (KULINSKY teaches carbon fibers/powders may be used in the feed bins, and these carbon fibers may be aligned in alternating orientation in subsequent layers to enhance mechanical strength. When a first leveling roller (210) swipes over the top layer of fibers in the feed bin (115), the long axis of fibers tend to orient themselves along the axis of the rollers. If the second leveling roller (230) is moving in the transverse direction to the first roller, then alternative movements of two rollers may deposit layers of the fibers with alternating directions/patterns [0064]. KULINSKY also teaches the system (600) includes two movable feed bins and rotating round chamber (105). As described above, there may be any number of feed bins interfaced to provide material to the build chamber (105). One example embodiment shown in Figure 6 depicts a rotating build chamber (105) and combined with a first feed bin (115) and a second feed bin (230) configured to rotated about the build chamber (105) similar to Fig. 4. The feed bins, in whatever number or disposition about the build chamber (105), may be static or movable. In some embodiments, the first feed bin (115) or the build chamber may be rotated such that the second phase material (122) will have a selected orientation relative to a part orientation for a part being manufactured in the build chamber [0049]. KULINSKY does not 
KULINSKY does not explicitly teach crystalline resin. In the same field of endeavor, additive manufacturing, IBE teaches using polyamide, polypropylene, polyethylene, etc., for the resin [0058], which the applicant specifies that polypropylene and polyethylene are crystalline resin in the specification at [0026]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to use polypropylene, as suggested by IBE, as it is a known resin to use in additive manufacturing. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Regarding claim 9, KULINSKY teaches: wherein in a case where the first powder laying unit and the second powder laying unit are deviated from an energy supply range by the energy supply unit (KULINSKY shows the feed bins (230, 115) are deviated from the laser system range that is in the build chamber [Fig. 1]), the energy supply unit supplies the energy to the material powder layer 
Regarding claim 10, KULINSKY teaches: a controller (KULINSKY teaches a control computer (710) [0051; Fig. 7], which Examiner is interpreting as controller), wherein the controller (1) acquires cross-sectional shape information indicating each shape of a plurality of cross-sectional layers obtained by cutting the three-dimensional object by a plane parallel to a predetermined plane (KULINSKY teaches the laser beam may trace a predetermined cross section of the product on the layer of the heated matrix material in the build surface to form a solid layer [0003; 0073]. Furthermore, IBE teaches that selective laser melting/sintering is a technology which is based on slice data generated from a design, a powder layer as a deposit of a powder material is scanned with laser light to melt and solidify the powder laser into a desirable shape and this procedure is repeated for every cross section (each slice data) to build up layers, whereby a 3D structure is created [0047]. Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date that the control computer would have slice data information on the desired shape from the information provided in a computer readable medium [KULINSKY; 0073].), (2) acquires laying designation information that makes it possible to specify the first powder laying unit or the second powder laying unit to be used for laying the material powder layer when the cross-sectional layer is molded for at least one cross-sectional layer among the plurality of cross-sectional layers (KULINSKY teaches to effect a particular configuration of the SLS system, the movement of the first feed bin (115), second feed bin (230) or the build chamber (105) may be in response to commands received from a control computer (710) [0053]. The electronic configuration may be implemented by the control computer (710) receiving and interpreting a specification for the part [0054]. The specification may describe that the part is to include a layer having the second phase material (122) at the selected orientation relative to the part orientation. The Control computer (710) may then transmit commands to , and (3) controls the first powder laying unit or the second powder laying unit to be specified by the laying designation information to lay the material powder layer, when a cross-sectional layer associated, according to the laying designation information, with the first powder laying unit or the second powder laying unit is molded (KULINSKY teaches to effect a particular configuration of the SLS system, the movement of the first feed bin (115), second feed bin (230) or the build chamber (105) may be in response to commands received from a control computer (710) [0053]. The electronic configuration may be implemented by the control computer (710) receiving and interpreting a specification for the part [0054]. KULINSKY teaches the control computer using signals in order to move the rollers to supply the materials from the feed bins to the build chamber [Fig. 8; 0055-0060].). 
Regarding claim 11, KULINSKY teaches: wherein the laying designation information includes information to specify one or more cross-sectional layers for laying the material powder layer by the first powder laying unit among the plurality of cross-sectional layers (KULINSKY teaches the sintering system may receive a first control signal from the control computer to move the leveling roller (210) having a first orientation to roll over a first feed bin (115) [0055-0060; Fig. 8]).
Regarding claim 12, KULINSKY teaches: wherein the laying designation information includes information to specify one or more cross-sectional layers for laying the material powder layer by the second powder laying unit among the plurality of cross-sectional layers (KULINSKY teaches the control computer generates commands for the system to control the rollers and the feed bins [0052-0054]. KULINSKY teaches the first layer may be laid with an 
Regarding claim 13, KULINSKY teaches: wherein the laying designation information includes laying pattern information to define an order of the first powder laying unit and the second powder laying unit to be used for laying the material powder layer when the plurality of cross-sectional layers are molded (KULINSKY teaches the configuration of the orientation of the first leveling roller and/or the second leveling roller may be configured electronically, such that the orientation may be changed from layer to layer, or may be configured in a fixed orientation for a given system [0052]. KULINSKY further teaches that each roller controlled by the control computer can change orientation of the material used from each bin [0066]. KULINSKY further teaches two different feed bins may be used to spread different types of layers of given thickness. For example, if the left feed bin contains carbon particles mixed with nylon while the right feed bin contains only the nylon powder, the system may use the right feed bin when needed [0064]. It would be obvious to one of ordinary skill in the art that the powder laying units can be chosen based on the slice data of the product and the material needed for each layer.), and in a case where the first powder laying unit or the second powder laying unit to be used is associated with the cross-sectional layer, the controller controls the associated first powder laying unit or second powder laying unit to lay the material powder layer (KULINSKY teaches to effect a particular configuration of the SLS system, the movement of the first feed bin (115), second feed bin (230) or the build chamber (105) may be in response to commands received from a control computer (710) [0053]. The electronic configuration may be implemented by the control computer (710) receiving and interpreting a specification for the part [0054]. KULINSKY teaches the control computer using signals in order to move the rollers to supply the materials from the feed bins to the build chamber [Fig. 8; 0055-0060]), and in a case where the first powder laying unit or the second powder laying unit is not associated with the cross-sectional layer, the controller controls the first powder laying unit or the second powder laying unit to lay the material powder layer based on the laying pattern information (KULINSKY teaches different build modalities for functionally graded materials [0064]. Functionally graded material may be built by spreading different types of materials in layers in the feed bins to get a final sintered product that may have additions to some of its layers as the sintered product is built up to make the sintered product stronger or other properties. Two different feed bins may be used to spread different types of layers of given thickness. For example, if the left feed bin contains carbon particles mixed with nylon while the right feed bin contains only the nylon powder, the system may use the right feed bin when needed [0064]. It would be obvious to one of ordinary skill in the art that the powder laying units can be chosen based on the slice data of the product and the material needed for each layer.).
Regarding claim 14, KULINSKY teaches: wherein the controller receives filler nonuse designation for performing modeling using another material powder not containing the filler particles, and controls, in a case where the filler nonuse designation is received, only one of the first powder laying unit or the second powder laying unit to lay the material powder layer .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulinsky et al. (U.S. PGPUB 2016/0354840), hereinafter KULINSKY, and IBE (U.S. PGPUB 2017/0189960), as applied to claim 8 above, and further in view of Ishimoto et al. (U.S. PGPUB 2016/0236278), hereinafter ISHIMOTO.
Regarding claim 15, KULINSKY teaches a control computer and movement of the first feed bin (115), second feed bin (230) or the build chamber (105) in response to commands received from a control computer (710) [0053], and IBE teaches measuring aspect ratio [0038; 0123], but are silent as to a controller calculating an aspect ratio of a layer. In the same field of endeavor, additive manufacturing, ISHIMOTO teaches a layer is scanned and a height width ratio is calculated (which Examiner is interpreting as aspect ratio), and when the ratio is determined to be equal to or less than a predetermined number, a control system temporarily stocks coordinate positions and then forms a powder layer on the next layer on the upper side of the layer concerned [0024; 0070]. It would have been obvious to one of ordinary skill in the art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748